            Case 1:20-cv-05623-SN Document 69 Filed 06/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      6/9/2021


SALVADOR SANCHEZ, et al.,

                                            Plaintiffs,                  20-CV-5623 (SN)

                          -against-                                           ORDER

ART+1, INC., et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On June 8, 2021, the Honorable Edgardo Ramos referred this matter to a magistrate judge

for all purposes based on the consent of the parties. See 28 U.S.C. § 636(c). On June 9, 2021,

that referral was reassigned to my docket.

        The parties are to follow the schedule set out in the May 28, 2021 Civil Case

Management Plan and Scheduling Order. See ECF No. 65. All pretrial applications, including

those relating to scheduling and discovery, must comply with the Individual Practices of Judge

Netburn, which are available on the Court’s website at https://nysd.uscourts.gov/hon-sarah-

netburn.

        All discovery (including requests for admissions) must be initiated early enough to be

concluded by the deadline for all discovery. Discovery motions—that is, any application

pursuant to Rules 26 through 37 or 45—must comply not only with paragraph II(b) of the

Court’s Individual Practices but also must be made promptly after the cause for such a motion

arises. In addition, absent good cause no such application will be considered if made later than

30 days before the close of discovery.
          Case 1:20-cv-05623-SN Document 69 Filed 06/09/21 Page 2 of 2




       Any application for an extension of time with respect to any deadlines in this matter must

be made as soon as the cause for the extension becomes known to the party making the

application and must be made in accordance with paragraph I(g) of the Court’s Individual

Practices. The application must state the position of all other parties regarding the proposed

extension and must show good cause for the extension. “Good cause” as used in this paragraph

does not include circumstances within the control of counsel or the party. Any application not in

compliance with this paragraph will be denied.

       In addition, no later than August 9, 2021, the parties shall submit a joint letter regarding

the status of discovery.

SO ORDERED.



DATED:         June 9, 2021
               New York, New York




                                                 2
